UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6477


ANTHONY Q. KELLY,

                    Petitioner - Appellant,

             v.

FRANK B. BISHOP, Jr., Warden; JOHN MCCARTHY, State’s Attorney;
ATTORNEY GENERAL OF MARYLAND,

                    Respondents - Appellees.



                                      No. 18-6540


ANTHONY QUENTIN KELLY,

                    Petitioner - Appellant,

             v.

WARDEN FRANK B. BISHOP, JR.; JOHN MCCARTHY, State Attorney;
ATTORNEY GENERAL OF MARYLAND,

                    Respondents - Appellees.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-02330-RDB; 1:17-cv-02066-RDB)


Submitted: October 25, 2018                                 Decided: November 8, 2018
Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Anthony Quentin Kelly seeks to appeal the district court’s orders dismissing as

untimely his 28 U.S.C. § 2254 (2012) petitions. The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.   28 U.S.C. § 2253(c)(1)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Kelly has not made

the requisite showing.     Accordingly, we deny Kelly’s motion for a certificate of

appealability and dismiss the appeals. We grant Kelly’s motion for extension of time and

deny his motions for bail or release pending appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                             3